DETAILED ACTION
	This action is in response to amendment filed December 15, 2021.  
	By this amendment, claims 1, 3-18 and 20-24 are presented for further consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
	Applicant’s arguments regarding the amendment submitted on December 15, 2021 have been considered and are persuasive after additional search.
The closest prior art besides already cited by Examiner is NPL   by Jeon et al. (POSTER: Obfuscation of Critical Infrastructure Network Traffic using Fake Communication, ACSAC ’13, 2013, 2 pages), which disclosed to make fake communications similar to normal ones so that they are not identified by the attacker. In our threat model, attacker can identify fake communication in host which they compromised, but not in other host. Our purpose is to protect DNP3, which one of the most popular open protocols used between components in cyber physical systems [7], over TCP communication; as such, we have to consider creating fake communication at a transaction level and which includes responses from request and acknowledge beyond the packet level, so as not to be identified by the attacker.
  Therefore, all the previous pending rejections are withdrawn and the record is clear.
This is different from the claimed invention, based on limitations: transmitting the noise data through a communication network at a first defined transmission protocol to at least one other network participant; ensuring that activity across the communication network appears uniform to 
eavesdropper cannot distinguish the encrypted message from the noise data. Further there is no motivation to combine because “encrypted message” is broadcasted to the plurality of nodes, and noise data is transmitted as P2P.
	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 1, 3-18 and 20-24 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.






/OLEG KORSAK/
Primary Examiner, Art Unit 2492